Citation Nr: 0107110	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of 
compression fractures of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had active service with the Kansas Air National 
Guard from September 1981 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), Medical and Regional 
Office Center (M&RO) in Wichita, Kansas.


REMAND

The appellant seeks service connection for residuals of 
compression fractures of the cervical spine.  He maintains 
that the disability occurred and/or was aggravated during an 
April 1997 field exercise in which he carried a heavy bag on 
his back.  The service medical records, to include private 
medical reports, show treatment in October 1987 for a back 
injury resulting from a fall.  More recent medical evidence 
reflects that the onset of compression fracture symptoms 
began in March 1997, including radiculopathy of the cervical 
spine.  The medical evidence included a diagnosis of 
osteoporosis, which resulted in compression fractures, and 
radicular pain in the C7 and C8 areas.  In 1997, the 
diagnoses also included cervical disc herniation.  The 
service administrative reports also show that the appellant 
was medically discharged from the Kansas Air National Guard 
as a result of back and neck pain.  

In September 1998, the Medical Board determined that the 
appellant's disability existed prior to service and was not 
aggravated by service.  From 1999 to 2000, T.C.K., M.D., 
however, has maintained that the appellant's compression 
fractures and disease process were clearly accelerated by the 
heavy field exercises and that the appellant continues to 
exhibit symptoms directly related to service.

Review of the claims folder does not contain verification of 
the dates of the appellant's active duty for training, to 
include dates for the period at issue.  Administrative 
reports associated with the appellant's periods of active 
duty for training are not of record either.  As such, an 
attempt should be made to obtain service records specifying 
the appellant's period of active duty for training, as well 
as any other pertinent administrative reports.

Also, the Board finds that a medical opinions are needed to 
address whether the appellant's residuals of compression 
fractures of the cervical spine preexisted service and, if 
so, whether the preexisting cervical spine disability 
underwent a permanent increase in severity during service, 
and whether any permanent increase in severity was beyond the 
natural progress of the disease.  Crowe v. Brown, 7 Vet. App. 
238, 246 (1994); Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991). 

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In the February 2000 supplemental statement of the case 
(SSOC), it is acknowledged that the M&RO reviewed and weighed 
the evidence of record and apprised the appellant of the type 
of evidence needed to substantiate his claim.  However, at 
the same time, the M&RO also indicated that the appellant's 
claim was not well grounded.  Therefore, after completing the 
below requested development, the M&RO should again review the 
appellant's claim to insure that all provisions of the 
Veterans Claims Assistance Act of 2000 have been complied 
with regarding this matter.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

Accordingly, this case is REMANDED for the following:

1.  The M&RO should attempt to verify, 
through official channels such as the 
Kansas Air National Guard, the 
appellant's periods of active duty for 
training and inactive duty for training, 
particularly the active duty or inactive 
duty training period in April 1997.  The 
M&RO should also make another attempt to 
secure any additional service records 
that may exist.  In its effort, the M&RO 
should utilize all pertinent information 
contained in the record, including the 
NGB Form 22.  

2.  The M&RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for 
residuals of compression fractures of the 
cervical spine which are not already of 
record.  After securing the necessary 
release(s), the M&RO should obtain any 
identified records.  The medical 
providers and/or facilities contacted 
should include the Family Medicine East, 
Wesley Medical Center, Wichita Clinic, 
and Drs. T.C.K. and R.M.

3.  Thereafter, the appellant should be 
scheduled for a VA examination in order 
to determine the nature, extent, and 
etiology of his residuals of compression 
fractures of the cervical spine.  The 
appellant's claims folder should be made 
available to the examiner prior to 
examination, and, after reviewing the 
record, the examiner should indicate such 
in writing.  All indicated tests and 
studies should be conducted and results 
therefrom should be recorded in detail.  
In a comprehensive discussion, the 
examiner should offer medical opinions on 
the following: A) whether the appellant's 
residuals of compression fractures of the 
cervical spine preexisted service; if so, 
B) whether the preexisting disability 
underwent a permanent increase in 
severity during service; and, if so C) 
whether the permanent increase in 
severity was beyond the natural progress 
of the disease.  In reaching the 
decision(s), the examiner should 
reconcile any conclusions reached with 
the December 1997 Medical Board report 
and the 1999 through 2000 medical 
statements from T.C.K., M.D.  Reasons for 
all conclusions reached and supporting 
evidence relied upon should be discussed.   

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  If the benefit sought on appeal is 
not granted, the appellant and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
obtain additional evidence and ensure that the appellant is 
afforded all due process of law.  In accordance with Stegall 
v. West, 11 Vet. App. 268 (1998), the appellant has the right 
to VA compliance with the terms and conditions set forth in 
remand orders from the Board.  The Board intimates no opinion 
as to the ultimate conclusion warranted in this case.  No 
action is required by the appellant until contacted by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


